Citation Nr: 1111917	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  05-09 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 1948 to December 1951.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a July 2004 rating decision of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for bilateral hearing loss.  In a decision issued in March 2008, the Board upheld the RO's decision.  The Veteran appealed that decision to the Court.  In July 2009, the Court vacated the March 2008 Board decision and remanded the matter for readjudication consistent with instructions outlined in a July 2009 Joint Motion by the parties.  In October 2009 and in April 2010, the Board remanded the case for additional development in accordance with the July 2009 Joint Motion.  Thereafter, the case was returned to the Board.  In June 2010, the Board again denied service connection for bilateral hearing loss.  The Veteran appealed that decision to the Court.  In January 2011, the Court vacated the June 2010 Board decision and remanded the matter for readjudication consistent with the instructions outlined in a January 2011 Joint Motion by the parties.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to an event, injury, or disease in service.




CONCLUSION OF LAW

Service connection for bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  February 2004 and April 2006 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The April 2006 letter also informed the appellant of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record, and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in December 2009 with an addendum opinion in April 2010; as will be discussed in greater detail below, the addendum opinion is adequate.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Factual Background

The Veteran's DD 214s reflect his service occupational specialty number was 5200; the related civilian occupation is a general clerk.  His STRs are silent for any complaints, findings, treatment, or diagnosis relating to bilateral hearing loss.  His hearing was noted to be 15/15 bilaterally on both his March 1948 induction and his March 1951 re-enlistment examinations; on clinical evaluation the ears were normal, bilaterally.  

In December 1952, the Veteran filed a formal claim of service connection for asthma.  In conjunction with this claim, information was requested from Kaiser Fontana Hospital Association.  In a February 1952 letter, that facility's medical director advised that the Veteran had been seen only once at its facility, for a November 1951 pre-employment physical examination prior to being employed at a local mill.  A general physical examination of the Veteran on that date was "entirely normal," and his hearing was noted to be 20/20 bilaterally.  The Veteran was also afforded a May 1953 VA examination.  A hearing test conducted during this examination showed that conversational hearing was 15/15 bilaterally.

In February 1965, the Veteran submitted an increased rating claim for his service-connected asthma.  He was afforded a VA examination in that same month; the report of the examination is silent for any complaints, findings, or diagnosis related to hearing loss.

December 1984 to September 2002 private treatment records from Kaiser Permanente are silent for any complaints, findings, treatment, or diagnosis relating to hearing loss.  A January 2004 audiogram by Kaiser Permanente revealed bilateral sensorineural hearing loss.  It was noted that the Veteran complained of gradual onset bilateral hearing loss and that he had a past history of exposure to jet aircraft noise.

Statements from the Veteran note that he did not seek treatment for bilateral hearing loss during service or after service prior to his January 2004 audiogram.  He describes the onset of his hearing loss as gradual, occurring ever since service, though most noticeable since 1993.  He states he was exposed to noise trauma while stationed at Naval Air Station, North Island from 1950 to 1951.  Specifically, he reports he was assigned to crash duty, and thus was exposed to the noise of jets simulating take-offs and landings on aircraft carriers.

On December 2009 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
60
60
LEFT
30
35
50
60
70

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 82 percent in the left.  The diagnosis was bilateral mild to severe SNHL with good speech discrimination scores.  The Veteran reported that for the first 2 1/2 years of his service, he served as an education and sports specialist and was not exposed to noise trauma in this capacity.  He served the remaining 1 1/2 years of his service as part of a crash crew, and was exposed daily to noise trauma without the benefit of ear protection.  After service, he worked for 38 1/2 years for Kaiser Steel Mill as a production planner; this was an administrative role without any exposure to noise exposure.  He denied recreational noise exposure.  The examiner reviewed the Veteran's STRs and noted that whispered voice testing on both entrance and separation examinations was normal (15/15).  As there was no frequency specific data, she stated these tests could not be used to support or refute the existence of hearing loss at the time of separation from service.  She also stated: 

The current audiometric pattern is consistent with the type of hearing loss that may be found secondary to noise exposure and/or aging - there is a 10 to 15 [decibel] air/bone gap at [the 3000 and 4000 Hertz levels] which could also be consistent with early onset otosclerosis.  58 years post military noise (1 1/2 [years] noise exposure) exposure with no documentation of hearing loss until many years after discharge.  An opinion as to the etiology cannot be made without resort to speculation.

In an April 2010 addendum opinion, the examiner again reviewed the claims file and noted that the Veteran's lay statements in the file were essentially the same as what he reported on December 2009 VA examination.  Regarding the January 2004 private audiometry report wherein it was noted that the Veteran had a past history of jet aircraft noise exposure, the examiner stated the report was absent for a complete history of occupational noise exposure, and failed to consider other factors that could have contributed to the Veteran's hearing loss.  The examiner then stated that the facts of the Veteran's claim were as follows: 1) he was discharged in 1951; 2) he was exposed to noise exposure for 1 1/2 years in service while working on a flight line; 3) his hearing was documented as normal at the time of his separation from service, but there were no puretone frequency-specific information provided at that time or within one year of his separation from service; 4) the Veteran reported that his hearing loss became more evident to him in the early 1990s; 5) he worked for 38 1/2 years as a production planner after service; 6) age-related factors could not be ruled out as a possible causal factor for hearing loss; 7) there was no objective evidence documenting the onset and progression of hearing loss (as it was first documented in 2004); 8) his current hearing loss demonstrated a pattern of loss that could be related to noise exposure or age-related factors; and 9) while no noise exposure was subsequently reported from his occupational setting, noise levels are an unknown factor.  Based on the foregoing, as well as the fact that it was over 40 years after service when the Veteran began to notice hearing loss, and 53 years after service when hearing loss was first documented in 2004, the examiner opined that "it would be considered less likely than likely that the veterans [sic] hearing loss [was] secondary to acoustic trauma in the military [and] more likely due to post military factors of aging and possible noise factors."

In a May 2010 letter, the Veteran stated, "Keep in mind, anyone submitted to that high magnitude of noise for an extended length of time is more than likely to have hearing loss."

In March 2011 written argument, the Veteran's representative stated:

We must point out that the amount of hearing loss attributable to age, versus other causes, for the veteran can be easily determined.  From discharge at age 21 to the 2009 examination the hearing loss due to aging is 6 Db at 1 MHz, 10 at 2, 19 at 3 and 28 at 4.  The audiologist should have stated that in the examination report, to that extent the examination and decision are inadequate as not well founded.  There is no clinical finding that the veteran's ears have deteriorated faster than the norm due to any disease or idiopathic organic process.  Thus given the NIOSH research that underlies 29 C.F.R. § 1910.95, appendix F there is no escaping the conclusion that external forces are responsible for most of the veteran's hearing loss.  It is optional for OSHA use because ignoring age is more liberal to the worker.  The veteran has current hearing loss far in excess of age alone.  There is no evidence that his hearing was impaired or even borderline before service; the presumed soundness should be 0 decibels.  We do note that the VA examiner did note well the shortcomings of the whisper test (it screens but does not measure).  He has had no harmful noise exposure before or after service.  It is conceded that he had noise exposure in service.  Where else but weapons ranges and his duties would he have incurred this hearing loss?  It is not speculation to assign a known effect to a proven cause in the absence of another explanation.


C. Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases (including organic diseases of the nervous system, to include SNHL), service connection may be established on a presumptive basis if they are manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

It is not in dispute that the Veteran now has a bilateral hearing loss disability by VA standards, as such is shown by official audiometry.  Based upon his self-reported duties in service (although his service specialty was general clerk), it may also reasonably be conceded that he was exposed to, at least, some noise trauma in service.  What he must still show to establish service connection for bilateral hearing loss is that it is related to his service, to include as due to exposure to noise trauma therein.

The Veteran has stated that the onset of his hearing loss was gradual, occurring ever since service, though most noticeable since 1993.  A disorder may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A veteran is also competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  However, findings of competency and credibility are two distinct matters, and after a careful review of the evidence, the Board finds that while the Veteran is competent to testify as to observable symptoms, like hearing loss, his statements that he has had hearing loss ever since service are self-serving, and not credible.

Significantly, the Veteran's STRs are silent for hearing loss.  While he was never afforded an audiological evaluation in service or afforded a separation examination, he was examined for re-enlistment in March 1951, only nine months prior to his separation from service in December 1951, and in November 1951 by Kaiser Fontana Hospital Association for a pre-employment physical examination.  During the March 1951 physical examination, a clinical evaluation of the Veteran's ears was normal, and his hearing was noted to be 15/15 bilaterally.  In November 1951, his general physical examination was "entirely normal," and his hearing was noted to be 20/20 bilaterally.  The Veteran was also afforded a May 1953 VA examination for asthma.  A hearing test conducted during this examination showed that his conversational hearing was 15/15 bilaterally.  Although the December 2009 VA examiner stated that hearing tests like whispered voice tests and conversational hearing tests do not provide any frequency specific data, and thus cannot be used to support or refute the existence of a hearing loss disability, the Board finds that such findings still provides some objective evidence showing the Veteran was not experiencing any problems with hearing when the tests were conducted.

In particular, the Board notes that prior to his January 2004 claim seeking service connection for bilateral hearing loss, he never complained of, or sought treatment for,  problems with hearing.  He did not complain of, or seek compensation for, hearing loss when he filed a formal claim of service connection for asthma in December 1952 (which claim demonstrates he was aware of his right to compensation for disability related to service).  He also did not complain of, or seek compensation for, hearing loss when he filed an increased rating claim for his asthma in February 1965.  December 1984 to September 2002 private treatment records from Kaiser Permanente are also silent for any complaints, findings, treatment, or diagnosis related to hearing loss.

Despite the Veteran's multiple opportunities to complain of and/or seek treatment for bilateral hearing loss, the earliest clinical notation of bilateral hearing loss of record is not until a January 2004 private audiogram report from Kaiser Permanente wherein the audiologist noted the Veteran's complaints of gradual bilateral hearing loss and reports of exposure to jet aircraft noises in the past.  [The Board notes that such an observation does not link the Veteran's hearing loss to noise exposure in service; it merely notes the Veteran's complaints and past medical history as they were reported by the Veteran.]  It would appear logical, however, that if the Veteran had hearing loss that started in service, as alleged, he would have sought medical treatment and/or filed a claim of service connection for such sooner than more than 50 years after the symptoms appeared.
Having found the Veteran's statements that his bilateral hearing loss disability had its onset in service not credible, the Board finds that service connection for bilateral hearing loss on the basis that such disability became manifest in service and persisted since, is not warranted.  As there is no competent evidence that SNHL was manifested in the first postservice year, there is also no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for SNHL as an organic disease of the nervous system).  

The December 2009 VA audiological report and the April 2010 addendum opinion are the only medical evidence that specifically addresses whether the Veteran's current bilateral hearing loss is related to his exposure to noise trauma in service.  Although the examiner initially stated she could not provide an opinion without resorting to speculation (see December 2009 VA audiological evaluation report), she subsequently re-reviewed the Veteran's claims file and opined in April 2010 that it was "less likely than likely that the veterans [sic] hearing loss [was] secondary to acoustic trauma in the military [and] more likely due to post military factors of aging and possible noise factors."  See April 2010 addendum opinion.  

In reaching this conclusion, the examiner observed that the Veteran's current pattern of hearing loss was consistent with patterns that could be the result of noise exposure or aging.  Although there were no puretone frequency-specific data from the time of the Veteran's separation of service, available information from his STRs showed his hearing was normal at that time.  The examiner also observed that there was no objective evidence to document the onset and progression of hearing loss (as it was not clinically documented until a January 2004 private audiogram report from Kaiser Permanente), and then emphasized that it was not until approximately 40 years after the Veteran's separation from service that his hearing loss became evident to him, and not until 53 years after his separation from service that his hearing loss was clinically documented.  Significantly, a lengthy time interval between a Veteran's service and the earliest postservice notation of a disability for which service connection is sought is, of itself, a factor against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As this opinion was by an audiologist (who would be qualified to provide it), reflects familiarity with the entire record as well as the Veteran's past medical history, and includes an explanation of the rationale for the opinion, it has substantial value.  Because there is no probative evidence to the contrary, the Board finds the opinion persuasive.

Regarding the representative's March 2011 argument that the December 2009 VA examination report is inadequate because it failed to consider and discuss the applicability of age corrections to audiograms, as outlined in 29 C.F.R. § 1910.95, Appendix F, the Board finds such argument to be without merit.  The cited guideline and its appendix are from the Occupational Safety and Health Administration (OSHA) and the representative has not cited any authority for their use in adjudication of VA compensation claims.  Furthermore, the cited guidelines and appendix do not appear to have any relevance to the matter at hand.  They apply when a person is exposed to a hazardous noise work environment and exhibits a measurable shift in hearing acuity after such exposure, and provide for "age correction" of the estimate of hearing loss that is due to the occupational noise .  Finally, the Board notes incidentally that the more recent, revised (in 1998) OSHA criteria for calculating hearing loss due to occupational noise trauma no longer recommend "age correction" (in essence because hearing loss due to the aging process varies too significantly to allow for generalizations).   See U.S. Dep't of Health and Human Services (Nat'l Inst. For Occupational Safety & Health), Criteria for a Recommended Standard: Occupational Noise Exposure, Publ'n No. 98-126 (1998).  

The Veteran's expressions of his belief that his bilateral hearing loss disability is related to noise trauma in service do not merit any substantial probative value.  They are bare expressions of self-serving opinion, unaccompanied by any explanation of rationale.  They do not cite to supporting clinical data (or medical texts), and do not offer any explanation for the clinical data that weigh against his claim (the lengthy postservice interval before the hearing loss became evident to him and/or was clinically documented, e.g.).  Significantly, whether a hearing loss disability may, (in the absence of credible evidence of continuity, as here) be related to remote noise trauma is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court.)

The preponderance of the evidence is against a finding of a nexus between the Veteran's bilateral hearing loss disability and his service/noise trauma therein.  Consequently, the preponderance of the evidence is against his claim.  In such a situation, the benefit of the doubt doctrine does not apply.  The claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


